                       Case 4:21-cv-01535-KAW Document 7 Filed 03/05/21 Page 1 of 1




         2
                                               TJNITED STATES DISTRICT COURT
          3
                                           NORTHERN DISTRICT OF CALIFORNIA
         4

          5
              CENTER FOR ENVIRONMENTAL
          6
              HEALTH, et al.
                                                                       Case   No.   C   15-cv-01535

          7                                                            CONSENT OR DECLINATION
                                       Plaintiff(s)                    TO MAGISTRATE JUDGE
          8                                                            JURISDICTION
              JANE NISHIDA, et al.
          9

                                       Defendant(s).
         l0

         ll    INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you (if you are the party)
              or the party you represent   (ifyou are an attorney in the case) choose(s) to consent or decline magistratejudge
         l2   jurisdiction in this matter. Sign this form below your selection.
   CB

!6,9E    13
                  I   Consent to Magistrate Judge Jurisdiction
UE
.E c5 t+
.20                   In accordance with the provisions of 28 U.S.C. $ 636(c), I voluntarily consent to have a
?.E      rs   United States magistrate judge conduct all further proceedings in this case, including trial and
gu            entry of finaljudgment. I understand that appeal from the judgment shall be taken directly to the
fir
sE       te   United States Court of Appeals for the Ninth Circuit.
o  (.)


5E'z
 z                    OR
         l8
                  Z   Decline Magistrate Judge Jurisdiction
         t9
                      In accordance with the provisions of 28 U.S.C. $ 636(c), I decline to have a United States
         20
              magistrate judge conduct all further proceedings in this case and I hereby request that this case
         2l   be reassigned to a United States district judge.

         22
                                                                              Michael Connett
         23
              DArE: 31512021                                        NAME:

                                                            COUNSEL FOR
         24                                                 (oR "PRO SE"):
                                                                              Plaintiffs

         25


         26
                                                                                    //u         Signature
         a1


         28
